FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 2 May 2022 in which claims were amended, claims 5 and 9 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-4, 6, 8, 10-13, and 26 are under prosecution.
3.	This Office Action includes new rejections necessitated by the amendments.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-3, 6, 8, 10-13,  and 26 are rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. Patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]).
Regarding claims 1, 6, and 13, Liu et al teach an optical probe in the form of a core particle of either polystyrene or silica having a total reflection layer thereon, in the form of a nanocrescent shell (paragraph 0015).  Bourke et al teach silica is transparent (paragraph 0269), and Storhoff et al teach polystyrene is transparent (paragraph 0078).  Liu et al teach the nanocrescent shell comprises either aluminum or zinc (i.e., Al
 or Zn; paragraph 0015).
As noted in paragraphs 0010 and 0058 the instant specification, aluminum has a refractive index of about 1.0 and zinc has a refractive index of about 1.2 or lower, and refractiveindex.info states that the refractive index of silica is 1.45 in the visible light range (i.e., up to 0.82 microns, which is 820 nm) and the refractive index of polystyrene is above 1.59 in the same range.  Thus, the cores and layers meet the limitations of claims 1 and 6.
Liu et al also teach the total-reflection inducing (i.e., nanocrescent) layer does not cover the entire particle (e.g., Figure 1C), and has an analyte substance binding substance bound thereto, in the form of a labeled oligonucleotide (paragraph 0023) or a peptide, which is attached through a modifying layer, in the form of a linker (paragraphs 0015 and 0072).  Liu et al also teach the analyte is bound to the probe (paragraph 0024), and that the probe has the added advantage of providing nanomolar sensitivity (Abstract).  Thus, Liu et al teach the known techniques discussed above.
While Liu et al teach a modifying layer (i.e. a linker layer; paragraph 0075), Liu et al do not teach a modifying of gold (which has a refractive index of 0.22 as discussed in paragraph 0058 of the instant specification), the claimed coverage percentages, or the magnetic layer of claim 13.
However, Yoo et al teach an optical probe (paragraph 0020) comprising silica particles having a metal (i.e., gold) coating thereon (paragraph 0077), as well as polystyrene particles having metal (e.g., gold) coatings (paragraph 0042-0043 and Figure 1B).  
Yoo et al further teach the metal coating only covers 30-70% of the surface of the core (paragraphs 0042-0043), that the core comprises metal film (i.e., the claimed reflection layer) thereon, a magnetic layer between the reflection inducing layer and the modifying layer (i.e., claim 13) and that the modifying layer is a gold modifying layer (Figure 1B and paragraph 0045). Yoo et al also teach the particles have the added advantage of being sensed by various magnetic systems in a living body (paragraph 0068).  Thus, Yoo et al teach the known techniques discussed above.
It is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.
	It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  See MPEP 2112.02.
Therefore, the various uses recited in the claim (e.g., using the Al or Zn layer as a reflective layer, or using the probe “for a bio-senor”) fail to define additional structural elements of the claimed probe.  Because the cited art teaches the structural elements of the claim, the claim is obvious. 
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Yoo et al and Liu et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of being sensed by various magnetic systems in a living body as explicitly taught by Yoo et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al and Yoo et al could have been combined with predictable results because the known techniques of Liu et al and Yoo et al predictably result in useful silica core particles.
Regarding claims 2-3, the probe of claim 1 is discussed above.  Liu et al teach the cores are spherical (e.g., paragraph 0052) and is either a transparent oxide (i.e., silica) or a transparent polymer (i.e., polystyrene; paragraph 0015).  Yoo et al also teach silica particles having a metal (i.e., gold) coating thereon (paragraph 0077), as well as polystyrene particles having metal (e.g., gold) coatings (paragraph 0042-0043 and Figure 1B).  Yoo et al also teach spherical particles (e.g., Figure 2A).  Bourke et al teach silica is transparent (paragraph 0269), and Storhoff et al teach polystyrene is transparent (paragraph 0078).  
Alternatively, the courts have found that changes in shape are obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, spherical shapes are alternatively obvious variants of Liu et al and/or Yoo et al.  See MPEP 2144.04 [R-6] IV B.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 8, the probe of claim 6 is discussed above.  Liu et al teach the layer has a thickness of 100 nm (paragraph 0036).  Yoo et al also teach thicknesses of 14 nm (paragraphs 0043 and 0079).  
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 10, the probe of claim 8 is discussed above. Yoo et al also teach gold thicknesses of 14 nm (Figure 1B and paragraphs 0043 and 0079).  
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 11, the probe of claim 1 is discussed above.  Liu et al teach the analyte sensing substance is either a protein (i.e., peptide; Abstract: see also paragraph 0101) or a nucleic acid (i.e., oligonucleotide; paragraph 0023).  Yoo et al teach the analyte sensing substance is an antibody (Figure 1B), which is a protein, as well as generic proteins and nucleic acids (paragraph 0004).
Regarding claim 12, the probe of claim 8 is discussed above.  Liu et al teach the analyte is an antigen (paragraph 0029) and the binding substance is an antibody (paragraph 0100), as do Yoo et al (Figure 1B and paragraph 0044).
Regarding claim 26, Liu et al teach an optical probe in the form of a core particle of an oxide (i.e., silica) having a total reflection layer thereon, in the form of a nanocrescent shell (paragraph 0015).  Bourke et al teach silica is transparent (paragraph 0269). Liu et al teach the nanocrescent shell comprises either aluminum or zinc (i.e., Al or Zn; paragraph 0015).
As noted in paragraphs 0010 and 0058 the instant specification, aluminum has a refractive index of about 1.0 and zinc has a refractive index of about 1.2 or lower, and refractiveindex.info states that the refractive index of silica is 1.45 in the visible light range (i.e., up to 0.82 microns, which is 820 nm).  Thus, the cores and layers meet the limitations of claim 26.
Liu et al also teach the total-reflection inducing (i.e., nanocrescent) layer does not cover the entire particle (e.g., Figure 1C), and has an analyte substance binding substance bound thereto, in the form of a labeled oligonucleotide (paragraph 0023) or a peptide, which is attached through a modifying layer, in the form of a linker (paragraphs 0015 and 0072).  Liu et al also teach the analyte is bound to the probe (paragraph 0024), and that the probe has the added advantage of providing nanomolar sensitivity (Abstract).  Thus, Liu et al teach the known techniques discussed above.
While Liu et al teach a modifying layer (i.e. a linker layer; paragraph 0075), Liu et al do not teach a modifying of gold (which has a refractive index of 0.22 as discussed in paragraph 0058 of the instant specification) or the claimed coverage percentages.
However, Yoo et al teach an optical probe (paragraph 0020) comprising silica particles having a metal (i.e., gold) coating thereon (paragraph 0077), as well as polystyrene particles having metal (e.g., gold) coatings (paragraph 0042-0043 and Figure 1B).  
Yoo et al further teach the metal coating only covers 30-70% of the surface of the core (paragraphs 0042-0043), that the core comprises metal film (i.e., the claimed reflection layer) thereon, a magnetic layer between the reflection inducing layer and the modifying layer, and that the modifying layer is a gold modifying layer (Figure 1B and paragraph 0045). Yoo et al also teach the particles have the added advantage of being sensed by various magnetic systems in a living body (paragraph 0068).  Thus, Yoo et al teach the known techniques discussed above.
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does, and that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated.  Therefore, the various uses recited in the claim (e.g., using the Al or Zn layer as a reflective layer, or using the probe “for a bio-sensor”) fail to define additional structural elements of the claimed probe.  Because the cited art teaches the structural elements of the claim, the claim is obvious.
It is also reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Yoo et al and Liu et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of being sensed by various magnetic systems in a living body as explicitly taught by Yoo et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al and Yoo et al could have been combined with predictable results because the known techniques of Liu et al and Yoo et al predictably result in useful silica core particles.




7.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. Patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]) as applied to claim 2 above, and further in view of Choma et al (Coll. Surf. A, vol. 373, pages 167-171, published online 5 November 2010).
Regarding claim 4, the probe of claim 2 is discussed above in Section 6.  
	Neither Liu et al nor Yoo et al teach the claimed diameter.
	However, Choma et al teaches silica particles having diameters of about 700 nm (i.e., 600 nm) and having metal (i.e., gold) shells thereon, which have the added advantage of being useful in designing biosensors (Introduction).  Thus, Choma et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Choma et al with the teachings of Liu et al and Yoo et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of being useful in the design of a biosensor as explicitly taught by Choma et al (Introduction).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Choma et al could have been combined with the teachings of Liu et al and Yoo et al and predictable results because the known techniques of Choma et al predictably result in useful silica core particles.




8.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) and Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) as evidenced by Bourke et al (U.S. Patent Application Publication No. US 2009/0294692 A1, published 3 December 2009), Storhoff et al (U.S. Patent Application Publication No. US 2005/0250094 A1, published 10 November 2005), and the value of the refractive index of silica provided by refractiveindex.info ([retrieved on 2020-09-03].  Retrieved from the Internet: <URL:refractiveindex.info/?shelf=main&book=SiO2&page=Malitson>), and the value of the refractive index of polystyrene provided by refractiveindex.info ([retrieved on 2020-09-04]) as applied to claim 2 above, and further in view of Yong et al (Coll. Surf. A, vol. 290, pages 89-105, published online 10 May 2006).
It is noted that while claim 4 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 4, the probe of claim 2 is discussed above in Section 6.  
	Neither Liu et al nor Yoo et al teach the claimed diameter.
However, Yong et al teaches polystyrene particles having diameters of about 700 nm (i.e., 543 nm) and having metal (i.e., gold) shells thereon, which have the added advantage of having tunable plasmon resonance absorption (Abstract).  Thus, Yong et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Yong et al with the teachings of  Liu et al and Yoo et al to arrive at the instantly claimed probe with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a probe having the advantage of providing nanomolar sensitivity as explicitly taught by Liu et al (Abstract) and the advantage of having tunable plasmon resonance absorption as explicitly taught by Yong et al (Introduction).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Yong et al could have been combined with the teachings of Liu et al and Yoo et al with predictable results because the known techniques of Yong et al predictably result in useful silica core particles.




Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-4, 6, 8, 11-12 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/498,877 in view of Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to probes and methods of use thereof wherein the probe comprise transparent particles of the same materials and properties, metal layers having the same properties, modifying layers, magnetic layers, bound targets, etc.  Any additional limitations of the ‘877 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘877 claims do not require Al or Zn.
However, Liu et al teach the claimed metals and the additional limitations, as well as the rationale for combining as discussed above.  Thus, Liu et al teach the known techniques discussed above, and the combination would be obvious for the reasons discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claims 10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/498,877 in view of Liu et al (U.S. Patent Application Publication No. US 2010/0048412 A1, published 25 February 2010) as applied to claims 1, 6, and 8 above, and further in view of Yoo et al (U.S. Patent Application Publication No. US 2010/0028453 A1, published 4 February 2010) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
11.	Applicant's arguments filed 2 May 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Pages 11-13 of the Remarks discuss the amendments and rejections that are withdrawn in view of the amendments.
B.	In response to Applicant's argument on pages 13-14 of the Remarks that Yoo et al do allegedly only use the gold layer for thermal energy transfer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, it is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does, and that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  Therefore, the various uses argued by Applicant fail to define additional structural elements of the claimed probe.  
C.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reasons for combining are clearly articulated in the rejections above.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
D.	 In view of Applicant's request on page 16 of the Remarks that the request for a terminal disclaimer be held in abeyance, the previous rejections under the judicially created doctrine of obviousness-type double patenting are maintained for the reasons set forth above.
Conclusion
12.	No claim is allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634


/Robert T. Crow/Primary Examiner, Art Unit 1634